IN THE SUPREME COURT OF THE STATE OF NEVADA


                       KIM BLANDINO,                                              No. 83958
                       Petitioner,
                      vs.

                      JOSEPH LOMBARDO, SHERIFF; THE
                      HONORABLE MICHELLE LEAVITT,                                  FILED
                      DISTRICT JUDGE; AND THE
                      HONORABLE LINDA MARIE BELL, OF
                                                                                   DEC 2 3 2021
                      THE EIGHTH JUDICIAL DISTRICT                             EL
                                                                              LE
                                                                                          spcwn
                                                                                          EINE COUR1
                      COURT,                                                 BY
                                                                                           ERX
                      Respondents,
                        and
                      THE STATE OF NEVADA,
                      Real Party in Interest.



                       ORDER DENYING PETITION FOR EXTRAORDINARY WRIT RELIEF

                                   This is an emergency, pro se, original petition for extraordinary
                      writ relief challenging the district court's alleged refusal to enter written
                      orders on its oral decisions after August 24 and December 2, 2021,
                      hearings.'
                                   We have reviewed the documents submitted in this matter, and
                      we decline to exercise original jurisdiction at this time. NRS 34.020; NRS
                      34.160; NRS 34.170. See also Pan v. Eighth Judicial Dist. Court, 120 Nev.
                      222, 228, 88 P.3d 840, 844 (2004) (observing that the party seeking writ
                      relief bears the burden of showing such relief is warranted); Smith v. Eighth



                            'Petitioner has not demonstrated compelling reasons for seeking
                      emergency relief within two days of filing this petition. NRAP 27(e)
                      (explaining that a petitioner must certify that emergency relief is needed to
                      avoid irreparable harm).
&PRONE COURT
    ! OF
    riEVADA


(0) 19+%   Oeign,
              ::'..
                                                                                    21 -36463
Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991)
(recognizing that writ relief is an extraordinary remedy and that this court
has sole discretion in determining whether to entertain a writ petition).
Petitioner has not demonstrated need for a written order indicating that an
earlier no contact order still controls so as to warrant our intervention, and
the district court orally recognized petitioner's need for a written order on
the revocation motion heard in December. This court is confident that the
district court will resolve all pending matters, by written order as
appropriate, as expeditiously as the court's calendar permits. State, Div.
Child & Fam. Servs. v. Eighth Judicial Dist. Court, 120 Nev. 445, 451, 92
P.3d 1239, 1243 (2004) (stating that an order must be written, signed, and
filed). Accordingly, we
            ORDER the petition DENIED.




                                                                 ,
                                    Parraguirre


                                          444)C-L-0                  J.
                                    Stiglich




cc:   Hon. Linda Marie Bell, Chief Judge
      Hon. Michelle Leavitt, District Judge
      Kim Blandino
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk


                                      2